Citation Nr: 0900824	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  03-24 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Basic eligibility for dependents' educational assistance 
under 38 U.S.C. Chapter 35.   


REPRESENTATION

Appellant represented by:	Beth G. Cole, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 December 
1965.  He died in November 2002, and the appellant is his 
surviving spouse. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an April 2003 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Pittsburgh, Pennsylvania, 
(hereinafter RO).  In August 2005, a hearing was held before 
the Veterans Law Judge signing this document, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).  Thereafter, the Board 
denied the appellant's claims in an October 2005 decision.  
The appellant filed an appeal to this decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court).  In a March 2008 decision, the Court reversed the 
October 2005 Board decision and remanded the case to the 
Board with instructions to award service connection for the 
cause of the veteran's death.    


FINDINGS OF FACT

1.  The veteran's active service included duty in the 
Republic of Vietnam during the period of time in which 
exposure to Agent Orange is presumed.  

2.  The veteran suffered from squamous cell carcinoma of the 
tongue prior to his death, and his autopsy listed the cause 
of death as multiple organ failure due to protein-energy 
malnutrition secondary to poor oral intake complicating 
carcinoma of the tongue. 

3.  The Court found that there was an approximate balance of 
the positive and negative evidence as to whether the cancer 
that caused the veteran's death was causally related to his 
presumed in-service exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, 
service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1116, 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2008). 

2.  The criteria for basic eligibility for dependents' 
educational assistance under 38 U.S.C. Chapter 35 are met.  
38 U.S.C.A. §§ 3500, 3501(a)(1)(B); 
38 C.F.R. §§ 3.807, 21.3021 (2008)  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Given the action 
favorable to the appellant in the decision below, this 
decision poses no risk of prejudice to her even if the notice 
and development requirements of the VCAA have not been 
fulfilled.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Cause of Death

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2008).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The veteran served on active duty in the Republic of Vietnam 
during the period of time in which exposure to Agent Orange 
is presumed.  He suffered from squamous cell carcinoma of the 
tongue prior to his death, and his autopsy listed the cause 
of death as multiple organ failure due to protein-energy 
malnutrition secondary to poor oral intake complicating 
carcinoma of the tongue.

As indicated, the Court issued a decision in March 2008 that 
reversed the October 2005 Board decision and remanded the 
case to the Board with the instruction to award service 
connection for the cause of the veteran's death.  In 
particular, the Court essentially found that there was an 
approximate balance of the positive and negative evidence as 
to whether there was a causal connection between the 
veteran's presumed in-service Agent Orange exposure and the 
cancer that caused his death.  As such, and under the "law 
of the case" doctrine, the Board finds that entitlement to 
service connection for the cause of the veteran's death is 
warranted.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 
(1997); Gilbert, 1 Vet. App. at 49. 


Basic Eligibility for Chapter 35 Benefits

For the purposes of Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code, the child, 
spouse or surviving spouse of a veteran or service person 
will have basic eligibility (1) if the veteran was discharged 
from service under conditions other than dishonorable, or 
died in service, and either has a permanent and total 
service-connected disability; or had a permanent and total 
service-connected disability at the date of death; or (2) if 
the veteran died as a result of a service-connected 
disability.  38 U.S.C.A. § 3501(a); 38 C.F.R. § 21.3021 
(2008).  Thus, as the above decision found that service 
connection was warranted for the cause of the veteran's 
death, basic eligibility for Chapter 35 benefits is shown.  
Any Chapter 35 benefits to which the appellant is entitled to 
under the applicable criteria should be processed by the RO.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  

Basic eligibility for dependents' educational assistance 
under 38 U.S.C. Chapter 35 is granted.   


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


